Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 11/19/2021 has been entered. Claim(s) 90-114 is/are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 90-114 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthieu (United States Patent App Pub 20160048114) in view of Sheba (U.S. Patent App Pub 20170063611) in view of Wee (U.S. Patent App Pub 20160357522).


	Regarding claim 90,

(See paragraphs 17, 19, 33, Matthieu teaches servers with processors.)
cause presentation of a graphical user interface to enable a user to build a graphical representation of a flow for an Internet of Things (IoT) system including a first electronic device and a second electronic device; (See figure 3a, paragraphs 37-39, Matthieu teaches a user enabled to drag and drop IOT devices and connections on a GUI)
generate, based on one or more user inputs, a first block in the graphical representation of the flow, the first block associated with a first device type, the first device type associated with a first capability; (See fig 3a, paragraphs 37-38, 43, Matthieu teaches a specific iot device with particular capabilities that can be added to the gui (314))
associate, based on the one or more user inputs, the first electronic device to the first capability of the first device type; (See paragraphs 42, 43, Matthieu teaches the user inputting the particular iot device with particular capabilities)
generate, based on the one or more user inputs, a second block in the graphical representation of the flow, the second block associated with a second device type, the second device type associated with a second capability, the second block to be positioned relative to the first block in the flow in response to a drag-and-drop input; (See figure 3a, paragraphs 37-39, Matthieu teaches a user enabled to drag and drop IOT devices and connections on a GUI where the user drags and drops a secnd device onto the gui as can be seen in the figure.)
associate, based on the one or more user inputs, the second electronic device to the second capability of the second device type; (See figure 3a, paragraphs 37-39, Matthieu teaches a user enabled to drag and drop IOT devices and connections on a GUI where the user drags and drops a second device onto the gui as can be seen in the figure they are associated with the user inputting the device onto the gui.)
generate, based on the one or more user inputs, a line between the first and second blocks in the graphical representation of the flow, the line indicative of a relationship or interaction between the first electronic device associated with the first block and the second electronic devices associated with represented by the first and the second blocks; and  (See paragraphs 47-49, figures 3a-3b, Matthieu teaches  connection and flow between multiple devices on the gui first and second devices as can be see in the figures)
Mattheiu does not explicitly teach but Sheba teaches cause deployment of the flow for the IoT system, the second capability of the second device type to enable a user to interact with the second electronic device to impact operation of the first electronic device after deployment based on the relationship and or interaction defined between the first and second electronic devices. (See paragraphs 77, 82, 98, Sheba teaches a user can activate a flow after deployment of iot devices in an environment and the flow is based on the relationship between the devices in the environment.)
 with Mattheiu because both deal with IOT deployment. The advantage of incorporating the above limitation(s) of Sheba into Mattheiu is that Sheba the method involves displaying a user interface that contains a graphical user interface element, where action is detected by a computing device that is associated with a graphical user interface element to modify a rule, and thus enables to carefully drag an element to the exact desired location, therefore making the overall system more robust and efficient. (See paragraphs [0006] - [0007], Sheba)
Mattheiu and Sheba do not explicitly teach but Wee teaches associate, based on the one or more user inputs, the first electronic device to implement the first block for the first capability of the first device type.in the graphical user interface; (See paragraphs 52-54, fig 7, Wee teaches associating capabilities of first device to a block on the gui, here the lights, actuators, and other devices can be placed on the gui)
associate, based on the one or more user inputs, the second electronic device to implement the second block for the second capability of the second device type in the graphical user interface. (See paragraphs 52-54, fig 7, Wee teaches associating capabilities of second device to a block on the gui, here the lights, actuators, and other devices can be placed on the gui)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wee with Mattheiu and Sheba because both deal with IOT deployment. The advantage of  into Mattheiu and Sheba is that Wee teaches the change received by the Internet of Things integrated developer environment is propagated in a view of the logical view or map view, which improves the Internet of Things developer and operator experience, therefore making the overall system more robust and efficient. (See paragraphs [0024] - [0025], Wee)

	
	Regarding claim 91,
Matthieu, Sheba, and Wee teach the server of claim 90.
Sheba further teaches  wherein the first capability is to enable a display of information from the IoT system via a screen of the first electronic device, the information based on the relationship or interaction between the first and second electronic devices. (See paragraphs 7, claim 1, Sheba teaches display on a first device and sending information to a second communicating device dealing with the iot elements between the two devices.)  See motivation to combine for claim 90.

	Regarding claim 92,
Matthieu, Sheba, and Wee teach the server of claim 90.
Sheba further teaches wherein the first capability is based on a model of the first electronic device. (See paragraphs 52, 64, capabilities of the IOT elements based on the UI extracted model data.) See motivation to combine for claim 90.

	Regarding claim 93,
Matthieu, Sheba, and Wee teach the server of claim 90.
(See paragraphs 98, 77, Sheba teaches activating a flow and determining compatibility of all devices, if all compatible i.e. second device and first device then activate both based on these states) See motivation to combine for claim 90.

	Regarding claim 94,
Matthieu, Sheba, and Wee teach the server of claim 90.
Sheba further teaches wherein the interaction is to activate the first electronic device based on a comparison of a state of the second electronic device to a state of a user input device. (See paragraphs 98, 77, Sheba teaches activating a flow and determining compatibility of all devices, if all compatible i.e. second device and first device then activate both based on these states) See motivation to combine for claim 90.

	Regarding claim 95,
Matthieu, Sheba, and Wee teach the server of claim 90.
Sheba further teaches wherein the flow for the IoT system is to cause state information for the second electronic device to be stored in a log. (See paragraphs 82, 90, Sheba teaches looking to a manifest/log to determine state information aka compatibility information of different devices) See motivation to combine for claim 90.


Matthieu, Sheba, and Wee teach the server of claim 95.
Sheba further teaches wherein the first instructions are to cause the at least one computing device to generate, based on the one or more user inputs, a third block in the graphical representation of the flow, the third block associated with the log. (See claim 9, 64,  Sheba teaches creating a third block based on extracting UI info from a manifest/log ) See motivation to combine for claim 90.

	Regarding claim 97,
Matthieu, Sheba, and Wee teach the server of claim 90, wherein the first device type is an output and the second device type is an input. (See paragraphs 2-3, 5, Matthieu teaches an input type and output type device.) 

	Regarding claim 114,
Matthieu, Sheba, and Wee teach the computer system of claim 106.
Sheba further teaches wherein the at least one processor, to cause the deployment of the flow, is to cause distribution of instructions corresponding to the graphical representation to a computing device. (See paragraphs 29, 40, 44, Sheba teaches deploying a  flow IOT devices into a current flow thus changing it)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Wee with Mattheiu and Sheba because both deal with IOT deployment. The advantage of incorporating the above limitation(s) of Wee into Mattheiu and Sheba is that Wee (See paragraphs [0024] - [0025], Wee)


SIMILAR CLAIMS
Claims 98-105 list all the same elements of claims 90-97, but in device form rather than server form.  Therefore, the supporting rationale of the rejection to claims 90-97 applies equally as well to claims 98-105.  Furthermore with regards to the limitation of  One or more computer readable storage devices comprising instructions that, when executed, cause at least one processor to: (See paragraphs 71-72, Matthieu)

Claims 106-113 list all the same elements of claims 90-97, but in system form rather than server form.  Therefore, the supporting rationale of the rejection to claims 90-97 applies equally as well to claims 106-113.  Furthermore with regards to the limitation of 106. (New) A computer system comprising:at least one network communication device;at least one processor to execute instructions to cause the at least one processor to: (See paragraphs 72-73, Matthieu)

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Examiner’s Note: The Examiner notes intended use language in the claims which may reminder those portions of the claims optional.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Wee et al (U.S. Patent App Pub 20160357522) which teaches a method  involves operating an Internet of Things integrated developer environment having a representation of an Internet of Things application by a computer. The determination is made  whether to display on a graphical user interface a logical view and map view. The logical view and map view are displayed on the graphical user interface with the nodes shown in the logical view. A change received by the Internet of Things integrated developer environment is propagated  in a view of the logical view or map view.
2. Chen et al (U.S. Patent App Pub 20160065653) which teaches a method involves simulating a device configuration  using device capabilities accessed from an internet-of-things (IOT) database  for selected IOT devices. Determination is made whether the device configuration is operational based on a simulation. The device configuration is reconfigured to include replacement IOT devices in response to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NINOS DONABED/Primary Examiner, Art Unit 2444